DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered. 
This action is in response to the papers filed on April 13, 2021.  Applicants’ arguments filed April 13, 2021 have been entered.  No claims have been newly amended, newly cancelled, or newly added.  .  Claims 1, 4-10, 15, 16, 20, 21, 24, 28-31, and 34 are pending.  Claims 20, 21, 24, and 29-31 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.   
Claims 1, 4-10, 15, 16, 28-31, and 34 are under consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the United States Provisional Patent Application Serial No. 61/882,504 filed on September 25, 2013 and US Application Serial No. 14/496,070 filed on September 25, 2014 which has matured into Patent 9,737, 632.
Response and Claim Rejections - 35 USC § 103

Applicants’ amendment necessitates the new ground of rejection. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 15, 16, 28, and 34 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over El-Kurdi et al. (Pub. No.: US 2008/0208323; filed Pub. Date: Aug. 28, 2008) for reasons of record.
Regarding claim 1, El-Kurdi discloses electrospinning a polymer fiber onto a tubular tissue  [0029] wherein the polymer fiber consisting an electrospun polymer layer, wherein the layer wraps the vein ([0145] and Fig. 9), wherein the fibers are parallel [0072]; wherein electrospinning is performed by two or more nozzles wherein each nozzle is a source of different polymer solutions [0073], as the options are either simultaneous electrospinning or sequential electrospinning each type of electrospinning would have been prima facie obvious
The polymer fiber electrospun onto a tubular tissue is considered a patch as covers a portion of a tubular tissue and assumes the shape of said tissue.
With respect to the limitation of wherein the scaffold is configured to function as a substantially two-dimensional implantable structure, this is a limitation on intended use. Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The instant specification does not define the shape of the patch nor does the specification limit a patch to planer or flat, rather in para [0033] the instant specifications states that patches are 2-dimentsional of varying thicknesses for use in humans or animals as an aid in wound healing involving muscles, internal organs, bones, etc.; wherein  the structures the patches may be used include cornea, optic nerve, liver, kidney, esophagus, trachea, uterus, bladder, nerves, blood vessels etc.  As such a patch, which according to the instant specification is substantially 2 dimensional, incudes a composition that can conform to the surface it is applied even if the surface is turbular.


Regarding claims 4, El-Kurdi discloses wherein the polymer is polyurethane (claim 17).

Regarding claim 5, El-Kurdi discloses wherein the polymer is polycaprolactone (Claim 9).
Regarding claims 6-8, El-Kurdi discloses wherein the polymer is chitosan, elastin, collagen and mixtures thereof (claims 29-31).

Regarding claims 9-10, El-Kurdi discloses wherein the electrospun polymer fiber is made up of more than one polymer including polycaprolactone and chitosan [0029].  With regard to the specific concentration ranges of chitosan and polycaprolactone recited in claims 9 and 10, the amount of a specific ingredient in this composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of chitosan and polycaprolactone would have been obvious at the time of applicant's invention in view of the teachings of El-Kurdi.  It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 

Regarding claims 15 and 16, El-Kurdi discloses wherein the polymer surface has pores at the submicron and nanometer scale [0070].
Regarding claim 28, El-Kurdi discloses wherein the polymer fibers have a round shape (Fig. 5).
Regarding claim 34, El-Kurdi discloses wherein the polymer fibers wrap tissue including veins, blood vessels, esophagus, trachea, uterus, and fallopian tubes [0024].  The instant specification discloses patches for esophagus, trachea, uterus, bladder, nerves, blood vessels, etc. [0033].  Applicant points to Figure 7 of the instant specification as an example of planer electrospun fibers layer, wherein these patches are microscopic ranging from about 18 microns to 1142 microns.  Taking a microscopic segment of a patch/wrap for an organ such as a bladder or esophagus would endup with a segment that is planer.
	Perusant to MPEP 2144.04 (IV)(B) changes in shape is prima facie obvious.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  El-Kurdi discloses wherein the polymer fibers wrap tissue including veins, blood vessels, esophagus, trachea, uterus, and fallopian tubes [0024].  The instant specification discloses patches for esophagus, trachea, uterus, bladder, nerves, blood vessels, etc. [0033].  Accordingly, it would have been prima facie obvious to produce a planer electrospun fiber to conform to an organ or portion of the body applied too.

                It would have prima facie obvious to one of ordinary skill in the art at the time of the invention to combine electrospun fibers from multiple polymers, wherein the fibers include polyurethane,  polycaprolactone, chitosan, elastin and combinations thereof into a graft in the shape of a vein, esophagus, or trachea, wherein the graft incudes surface featurs such as pores as disclosed by El-Kurdi as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of filing.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results of a graft consisting of a layer of polymeric fibers.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Anneaux had already described a graft comprising a single layer of polymer fibers modeled upon the shape of a vein, esophagus, or trachea, including surface features such as pores comprising polyurethane, polycaprolactone, chitosan, elastin and combinations.  It would have only required routine experimentation to modify the method of El-Kurdi for a graft consisting of a single layer of electrospun polymers as required by the claimed invention.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
To the extent that Applicants' arguments are pertinent to the standing rejection, they are addressed as follows: 
Applicant traverses the rejection arguing that the instantly claimed structure of the product is defined by the  process for making said product in this case co-electrospinning.  Co-electrospinning produces structures with different properties such as stress strain behaver.  Co-electrospinning requires simultaneous electrospinning of two polymers.  Co-electrospinning would require additional steps in order to co-electrospun tow polymers, mainly coordination the ejection of the polymer solution from two or more nozzles that are different polymer solutions (Applicant’s Remarks pages 6-8).
El-Kurdi the intended use is to address intimal hyperplasia by producing polymers that will be selected to degrade in situ over a period of time to optimize mechanical condition of the tissue..  Co-electrospun fibers would have different rates of degradation which could affect the the physical characteristics degradation
	Applicant’s argument has been fully considered, but not found persuasive.  Applicant seems to be arguing that co-electrospinning leads to a polymeric structure with different properties that would effect the rate of degradation and therefore co-electrospinning would not have been obvious.  This is not persuasive as Applicant has correctly pointed out that El-Kurdi intended use is to address intimal hyperplasia by producing polymers that will be selected to degrade in situ over a period of time to optimize mechanical condition of the tissue.  El-Kurdi is specifically using electrospinning techniques to alreter the characteristics of the polymeric structure to achieve the optized outcome.   Additionally, El-Kurdi discloses electrospinning performed by two or more nozzles wherein each nozzle is a source of different polymer solutions, as the options are either simultaneous electrospinning or sequential electrospinning each type of electrospinning would have been prima facie obvious.   With respect to Applicant’s argument that co-electrospinning requires the additional step of coordinating the ejection of the polymer solutions of two or more nozzles, this has been fully considered, but not found persuasive as sequentially  electrospinning would similarly require the additional steps of selecting a first solution to be electrospun, waiting for the electrospinning to be completed, and then coordinating the ejection of the second solution after the first solution.  Moreover, if El-Kurdi was limited to sequential electrospinning El-Kurdi could have simply had a single nozzle and “reloaded” the electrospinning solution with a different solution after the previous fiber had been electrospun.  
	Additionally, instant base claim 1 does not require that the first and second polymer that are co-electrospun are different from each other.  As such, Applicant’s argument based upon creating different physical characteristics based upon co-electrospinning tow different polymers is moot
Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/
Primary Examiner, Art Unit 1617